DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application is being examined under the pre-AIA  first to invent provisions.  Claims 2-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 2
It is unclear whether claim 2 requires at least one “remaining sidewall”.  Claim 7 indicates that all of the four sidewalls can be a reinforced sidewall.  Thus, as best understood, in claim 2 the number of remaining sidewalls can be zero.  This allows for all four sidewalls in claim 2 to have the same thickness, which is conventional in the art. 
The phrase “the at least a first select sidewall being in a controlled location that faces and is directly adjacent to a control blade” is unclear.  A “control blade” is not positively recited.  Thus, the subject matter of claim 2 is defined by an intended result to be achieved instead of by positively recited structural features which cause the result.  The recited function does not follow from recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
The phrase “at least . . . a reinforced sidewall “ allows for more than one.  The later phrase “an entirety of the reinforced sidewall” allows for only one.  The later phrase wording conflicts and also lacks proper antecedent basis. 
Claim 5
It is unclear what constitutes the abbreviations NSF and VB.
For reasons already discussed, claim 2 does not require any “remaining sidewall”.  Thus, it is unclear how comparison to a (non-recited) “non-reinforced sidewall” further limits the claims. 
Claim 6
For reasons already discussed, claim 2 does not require any “remaining sidewall”.  Thus, it is unclear how comparison to a (non-recited) “non-reinforced sidewall” further limits the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-6, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kageyama (JP2004069362A).
Claims 2-4
For reasons already discussed, all four sidewalls in claim 2 can have the same thickness, which is conventional in the art.  Nevertheless, Kageyama (cited via IDS) teaches a channel box having reinforced thicker sidewalls (59a; 64a) directly adjacent to a control blade.  For example, note Figures 9 and 11.  
Claim 5
	The reinforced sidewalls are made from Zircaloy-4.  Other walls can use other zirconium alloys.  For example, note translation page 2 at last paragraph, and page 10 at first paragraph.  Claim 2 does not require any “non-reinforced sidewall”.
Claim 6
For reasons already discussed, claim 2 does not require any “non-reinforced sidewall”.

Double Patenting
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 10,658,086.  Although the claims at issue are not identical, they are not patentably distinct from each other because the recited invention includes characteristics which are substantially met in the claims to the apparatus in the Patent.  The claims, if allowed, would improperly extend the "right to exclude" already granted in the Patent.
For example, current claim 7 is directed to a core having a first fuel assembly with four reinforced sidewalls, and a second fuel assembly with four non-reinforced sidewalls.  These features are met in claim 9 of the Patent.  
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent 9,287,012.  Although the claims at issue are not identical, they are not patentably distinct from each other because the recited invention includes characteristics which are substantially met in the claims to the apparatus in the Patent.  The claims, if allowed, would improperly extend the "right to exclude" already granted in the Patent.
For example, the feature of a thicker reinforced sidewall in current claim 2 is met in claim 1 of the Patent.  The feature of a material that is more resistant to radiation-induced deformation in current claim 2 is met in claim 3 of the Patent.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Objection to the Drawings
The drawings are objected to because to some people the sidewalls may appear blurry.  The drawings support a showing of the walls (120b) being thicker than the walls (120a), especially with assisted vision.  However, it is requested that the walls (120b) be shown to be substantially thicker than the walls (120a) to allow easy distinction without assisted vision.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is too generic for the elected invention.  The following Title is suggested:  “Fuel assembly outer channel having thick and thin sidewalls”.

Additional Comments
Below is an amended claim 2 (clean version) for consideration.
Claim 2 (for consideration) A nuclear fuel assembly comprising:
at least one fuel rod; and
an outer channel with four sidewalls surrounding the fuel rod, 
wherein the four sidewalls comprise a first set of two side walls and a second set of two side walls,
wherein the first set of two side walls are thicker than the second set of two side walls,
wherein the first set of two side walls are made from a material more resistant to radiation-induced deformation than Zircaloy-2,
wherein the second set of two side walls are made from a material equally or less resistant to radiation-induced deformation than Zircaloy-2,
wherein the fuel assembly is configured to be located in a nuclear reactor core with the first set of two side walls being adjacent a control blade and the second set of two side walls being not adjacent the control blade.
 
The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.


Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646